UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4772
JERMICHAEL DESPER,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-01-112)

                      Submitted: March 21, 2002

                       Decided: April 8, 2002

        Before KING and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David Schles, STOWERS & ASSOCIATES, Charleston, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, Miller A.
Bushong, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.
2                      UNITED STATES v. DESPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jermichael Lamar Desper appeals his conviction and 157-month
term of imprisonment that consists of 97 months for possession with
intent to distribute cocaine base (21 U.S.C.A. § 841(a)(1) (West
2000)), and 60 months for possession of a firearm in connection with
a drug offense (18 U.S.C.A. § 924(c)(1)(A) (West 1994 & Supp.
2001)). Finding no error, we affirm.

    Desper challenges the district court’s decision to admit the prof-
fered expert testimony of Detective Greg Young. At trial, Young tes-
tified to his role in the investigation into Desper’s activities and the
conclusions he reached. Based upon Young’s experience in drug-
related cases, the district court also qualified Young as an expert wit-
ness and admitted his testimony regarding the characteristics of the
drug trade. Young stated that a typical drug dealer is found with
"money, scales, firearms, containers they keep the drugs in, the drugs
themselves, ledgers, . . . pagers and cell phones." (JA 108). In the
instant case, Young testified that Desper resembled a typical drug
dealer for three reasons: (1) he carried a small amount of crack
cocaine on his person and kept a larger stash in a second location, (2)
he possessed a firearm, and (3) he was found with a large amount of
cash.

   We hold that the district court properly admitted Young’s expert
testimony as descriptive of the shared characteristics of a typical drug
dealer and Desper. This court will review a district court’s evidentiary
rulings, including the decision to admit or exclude expert evidence,
for an abuse of discretion. United States v. Barnette, 211 F.3d 803,
816 (4th Cir. 2000); see also Daubert v. Merrell Dow Pharmaceuti-
cals, Inc., 509 U.S. 579 (1993). In the context of drug cases, this court
has also repeatedly upheld the admission of expert testimony from
law enforcement officers, especially about the methods of drug deal-
                        UNITED STATES v. DESPER                          3
ers. United States v. Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994).
Here, Young’s testimony mirrors that which this court has already
upheld as an expert characterization of a typical drug dealer. There-
fore, the district court did not abuse its discretion when it admitted
Young’s testimony comparing Desper to the typical drug dealer.

   Desper also contends that the district court erred in admitting the
testimony of two individuals who described prior drug deals commit-
ted by Desper. Specifically, Desper objects to the testimony of
Emmanuel Friesson, a confidential informant who allegedly made
two controlled buys from Desper prior to the instant charges, and
Officer Mark Chapman, a former member of a drug task force who
monitored the two controlled buys. Desper argues that the testimony
related to prior bad acts that should have been excluded pursuant to
Rule 404(b) of the Federal Rules of Evidence.

   A district court may admit evidence of other crimes, wrongs, or
acts for the purpose of proving intent, but not to prove the character
of a person in order to show action in conformity therewith. Fed. R.
Evid. 404(b); United States v. Queen, 132 F.3d 991, 995 (4th Cir.
1997) (providing test). Our review of the admission of Rule 404(b)
evidence is limited to a review for abuse of discretion. United States
v. Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988).

   Here, the testimony at issue was admissible under Rule 404(b) to
show Desper’s intent to distribute cocaine base. We find that Fries-
son’s testimony satisfies the Queen test because it is relevant to
Desper’s intent to distribute cocaine base, which is an element of the
crime charged, and was substantiated by Chapman’s corroborative
testimony.* Furthermore, as required by Federal Rule of Evidence
403, its probative value was not substantially outweighed by its preju-
dicial nature. Therefore, the district court did not abuse its discretion
in admitting this testimony.

   Finally, Desper argues that his sentence should be reversed because
the disparity between crack and powder cocaine sentences is irrational

   *Chapman testified only at the motions hearing and not at the trial. His
testimony at the motions hearing merely substantiated Friesson’s role in
the controlled buys and his cooperation with law enforcement.
4                      UNITED STATES v. DESPER
and unconstitutional. We have consistently held that this sentencing
disparity is valid. United States v. Burgos, 94 F.3d 849 (4th Cir. 1996)
(en banc); United States v. Fisher, 58 F.3d 96 (4th Cir. 1995); United
States v. Jones, 18 F.3d 1145 (4th Cir. 1994); United States v.
D’Anjou, 16 F.3d 604 (4th Cir. 1994). Therefore, Desper’s argument
fails.

  Accordingly, we affirm Desper’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED